DETAILED ACTION
Response to Amendment
This final office action regarding application 16/597,465 filed October 9, 2019, is in response to the applicants arguments and amendments filed December 14, 2021. Claims 1, 3-4, and 11 have been amended, Claims 1-11 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on October 11, 2021 is being considered by the examiner. 

Response to Arguments
Applicants amendments have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed September 23, 2021. Applicants amendments to the drawings have been deemed sufficient to overcome the previous objections through the removal of reference characters S207 and S406, therefore the objections are withdrawn. Applicants amendments to the claims have rendered the previous 112(f) interpretation moot through the addition of structural items to the claims in the form of “a first vehicle … a second vehicle … a first control device … a second control device”, “a first vehicle … a second vehicle”, therefore the associated rejections are withdrawn. However, applicants amendments have not been deemed sufficient to overcome the previous 35 USC 103 rejection, additionally applicants arguments filed December 14, 2021, have been fully considered but are not persuasive for the reasons seen below. All other rejections under 35 USC 101 and 35 USC 103 have been maintained and are included below with changes to reflect amendments. Additionally, applicants amendments have raised new issues with respect to 35 USC 112(b) and those rejections have been added below. 

On page 7, the applicant argues “The rejection of claims 1-11 under 35 U.S.C. § 101 is moot in light of the above- amendments to the claims, in which the claims have been amended to clearly require, inter alia, a first vehicle, a second vehicle, and respective first and second control devices associate with the first and second vehicles. In light of the foregoing, it is respectfully submitted that the rejection under 35 U.S.C. § 101 is now moot. Accordingly, withdrawal of the rejection is respectfully requested.”, the examiner respectfully disagrees with respect to claim 11. Despite the claims now requiring first and second vehicles, and first and second control devices, these claims are still a method claim directed to a method using vehicles and devices, and the method portion of the claim is still directed to a mental process with the steps of selecting vehicles from multiple candidates, with insignificant extra solution activity in the form of data gathering. The claims do not amount to significantly more than the judicial exception and therefore the Claim 11 rejection under 35 USC 101 is maintained.

On pages 8-9, the applicant argues “There is, however, absolutely nothing in this passage of Brillhart, or anywhere else therein, a teaching or suggestion regarding "select, as the second vehicle." In fact, Brillhart merely teaches selecting either a failure state or a non-failure state, not selecting a vehicle, let alone a second vehicle.“, the examiner respectfully disagrees. As is discussed below, Brillhart teaches that when a first vehicle experiences a fault indicator, the system then selects vehicles in the nearby region to compare to, here the system is only comparing and selecting vehicles in the nearby region/use environment and is not comparing/selecting data from vehicles that are outside of the geographic region (Fig 3) (Paragraph [0012], "The corroborative diagnostic controller compares the fault indicator with one or more conditions experienced by one or more additional vehicles located within a geographic region."¸ here the system is selecting at a plurality of vehicles in the geographic region/use environment and comparing the fault with one or more selected vehicles in the same use area),

On page 9 the applicant argues “Further, there is simply nothing in Brillhart that discloses or even suggests "a use environment." The Patent Office appears to believe that "use environment" reads on Brillhart's "geographic region." Since these two terms are not identical, it was incumbent on the Patent Office to demonstrate that such an interpretation is consistent with Applicants' specification, given that the law requires a broadest reasonable interpretation that is consistent with Applicants' Specification. To satisfy this burden the Patent Office had to, as a matter of law, demonstrate that Applicants have used their claimed "use environment" in a manner that is synonymous with "geographic region." The evidentiary record is devoid of any evidence tending to establish such connection.”, the examiner respectfully disagrees. In the previous office action the claims were examined using the broadest reasonable interpretation of the language of the claims. The use of “a use environment” was interpreted as an environment that a vehicle would be used in and this was interpreted as including a geographic region, as the use environment of a mountainous geographic region would be distinct from the use environment of a desert geographic region. Further, the instant application recites the following passages regarding the “use environment, Paragraph [0021] of the instant applicant states “The vehicle information management system 1 according to the present embodiment manages information regarding hardware and software of the vehicle created in the design and manufacturing stage of the vehicle and a use environment where the vehicle is used after being sold.”, Paragraph [0025] of the instant application states “The use environment history 32 may include, for example, a travel state (such as a slope, a curvature, an acceleration, a deceleration, the number of braking, and a steering angle), a weather state during the travel, or the like.”, Paragraph [0042] of the instant application states “The use environment history information includes, for example, a route history along which the vehicle travels and a shot history of the in-vehicle camera.”, here it is shown that a “use environment history” can comprise a broad range of information including a route history, which is interpreted by the examiner as including location data indicating a geographic region. Finally, Brillhart teaches, that a fault indicator can be a product of an environment in which the vehicle is being used and is using the geographic region to determine vehicles in the same environment (Paragraph [0020], “However, the fault indicator can be a product of the environment in which the vehicle 104 is operating, and not a true vehicle subsystem failure. Therefore, the corroborative diagnostic controller 102 compares the fault indicator detected by the vehicle 104 with data (e.g., fault indicators, sensor data, etc.) from one or more additional vehicles 106A-N located proximate the vehicle 104.”). 

Claim Objections
Claims 1 and 11 objected to because of the following informalities:
Regarding claim 1, claim 1 recites “the second control device is is” in line 6, this should be changed to –the second control device is--, in order to correct what is interpreted as a minor typographical error. 
Regarding claim 11, claim 11 recites “the first information” in line 17, this should be changed to –a first information—, in order to avoid any antecedent basis issues.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites “a first vehicle” in line 8, this renders the claim indefinite as it is unclear if “a first vehicle” is the same or distinct from the previously recited “a first vehicle” in line 2 or yet a new first vehicle. It is recommended that if the applicant is referring to the earlier defined vehicle that “a first vehicle” be changed to read –the first vehicle--  , to overcome this antecedent basis issue.

Regarding claim 2-10, claims 2-10 are dependent on claim 1 and are therefore rejected by virtue of this dependency. 

Regarding claim 11, claim 11 recites “a first vehicle” and “a second vehicle” in lines 3 and 4, this renders the claim indefinite as it is unclear if “a first vehicle” and “a second vehicle” is the same or distinct from the previously recited “a first vehicle” and “a second vehicle” in line 2 or a new set of vehicles. It is recommended that if the applicant is referring to the earlier defined vehicles that “a first vehicle” and “a second vehicle” be changed to read –the first vehicle—and –the second vehicle—, to overcome this antecedent basis issue.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 11, claim 11 is an method claim comprising steps configured to choose a second vehicle. (thus the claims are to an method Step 1: yes)
Under Step 2A - Prong 1:
Claim 11 recites the abstract concept of a vehicle information management system. This abstract idea is described at least in claims 11, “select a vehicle having a functional configuration corresponding to that of the first vehicle … select from multiple candidates as the second vehicle, a vehicle having a use environment corresponding to that of the first vehicle … select second information corresponding to the first information” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “select a vehicle having a functional configuration corresponding to that of the first vehicle … select from multiple candidates as the second vehicle, a vehicle having a use environment corresponding to that of the first vehicle … select second information corresponding to the first information” as drafted, are processes that, under its broadest “using a computer … a first control device … a second control device”). That is, other than reciting “a computer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “using a computer … a first control device … a second control device” language, “select a vehicle having a functional configuration corresponding to that of the first vehicle … select from multiple candidates as the second vehicle, a vehicle having a use environment corresponding to that of the first vehicle … select second information corresponding to the first information” in the context of this claim encompasses the user looking a set of information and mentally choosing a vehicle that is related to a subject first vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. In particular, the claim only recites additional elements “using a computer … a first control device … a second control device”. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Further the claim only recites the additional step of “cause the device of the second vehicle to execute an information collecting function” this additional step amounts to no more than extra solution activity in the form of data gathering (See MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “using a computer … a first control device … a second control device” amounts to no more than mere instructions to apply the exception using a generic computer component. Further the final step of the method of causing a control device to execute an information collecting function, amounts to no more than extra solution activity in the form of information gathering using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 11 is not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brillhart (US-20100057290) in view of Yamada (US-20180068320).

Regarding claim 1, Brillhart teaches
a vehicle information management system comprising (Abstract, “The corroborative vehicle diagnostic system allows a vehicle to detect a fault indicator experienced by a vehicle subsystem.”
a first vehicle (Figure 1, item 104) (Paragraph [0015], “For exemplary purposes, FIG. 1 shows a first vehicle 104 and a plurality of additional vehicles 106A-N.”)
a second vehicle (Figure 1, item 106A-N) (Paragraph [0015], “For exemplary purposes, FIG. 1 shows a first vehicle 104 and a plurality of additional vehicles 106A-N.”)
a first control device associated with the first vehicle (Figure 1, item 102) (Paragraph [0015], “Each of the vehicles 104 and 106A-N may include the corroborative diagnostic controller 102.”)
and a second control device associated with the second vehicle (Figure 1, item 102) (Paragraph [0015], “Each of the vehicles 104 and 106A-N may include the corroborative diagnostic controller 102.”)
wherein at least one of the first control device and the second control device is is configured to choose the second vehicle corresponding to a first vehicle (Paragraph [0003], "The method may comprise receiving an indication of a condition experienced by a second vehicle subsystem of a second vehicle located proximate to the first vehicle.", here the system is choosing a second vehicle that is proximate to a first vehicle)
and select, as the second vehicle, a vehicle having a use environment corresponding to that of the first vehicle out of the selected multiple candidates of the second vehicle (Fig 3) (Paragraph [0012], "The corroborative diagnostic controller compares the fault indicator with one or more conditions experienced by one or more additional vehicles located within a geographic region."¸ here the system is selecting at a plurality of vehicles in the geographic region/use environment and comparing the fault with one or more selected vehicles in the same use area). 
However Brillhart does not explicitly teach selecting a vehicle with a functional configuration corresponding to that of the first vehicle.
Yamada teaches a system for semiconductor failure analysis specifically in automobile applications where
from multiple candidates a vehicle having a functional configuration corresponding to that of the first vehicle as a candidate of the second vehicle (Paragraph [0053], "With the detection as a trigger, the vehicle information processing device 500 reads the information of the ID of the semiconductor device 50”, here the system identifying the ID/configuration of the first vehicle) (Paragraph [0054], "When the ID information is received from the broken automobile 5a … the failure handling processing unit 202 extracts the corresponding manufacturing history information from the semiconductor manufacturing history information DB 22 using the ID as a key (S32). Then, on the basis of the obtained manufacturing history information and the manufacturing history information related to other manufactured products recorded in the semiconductor manufacturing history information DB 22, products having the failure actualization risk of the same type are analyzed (S33).", and then using that ID/configuration of the first vehicle to match to other products that are in other/second vehicles).
Brillhart and Yamada are analogous art as they are both generally related to failure analysis of systems in automotive applications.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include selecting a vehicle with a functional configuration corresponding to that of the first vehicle of Yamada in the system for selecting a second vehicle of Brillhart in order to prevent other future failures by selecting vehicles that have a similar configuration to the vehicle/device that experienced the initial failure (Yamada, Paragraph [0004], “Thereafter, for the identified cause, the semiconductor manufacturer narrows down the target range of products assumed to contain a failure actualization risk of the same type on the basis of manufacturing history information and the like of the failed product, and already-manufactured products are enclosed within the target range to stop flowing out to the market.”).

Regarding claim 2, the combination of Brillhart and Yamada teaches the system as discussed above in claim 1, Brillhart further teaches
wherein second information corresponding to first information regarding the first vehicle is collected from the second vehicle (Paragraph [0020], "Therefore, the corroborative diagnostic controller 102 compares the fault indicator detected by the vehicle 104 with data (e.g., fault indicators, sensor data, etc.) from one or more additional vehicles 106A-N located proximate the vehicle 104.") (Paragraph [0022], "The corroborative diagnostic controller 102 receives information regarding the fault indicator experienced by the vehicle 104 and the condition(s) experienced by the additional vehicles 106A-N.", here the system is collecting information from additional/second vehicles).

Regarding claim 3, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 2, Brillhart further teaches
wherein an information collecting function for collecting the second information from the second vehicle is executed by the second control device (Paragraph [0015], "For exemplary purposes, FIG. 1 shows a first vehicle 104 and a plurality of additional vehicles 106A-N. Each of the vehicles 104 and 106A-N may include the corroborative diagnostic controller 102.") (Paragraph [0023], “The error status notification unit 204 may further relay the error status to the control system 108, 108A-N of one or more of the vehicles 104 and/or 106A-N. The transceiver unit 206 allows the corroborative diagnostic controller 102 to send and receive data from the various components of the corroborative diagnostic system 100.”, here the system is equipped to both vehicles and the information collected regarding errors in the second vehicle is relayed to other vehicles).

Regarding claim 4, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 3, Brillhart further teaches
wherein at least a part of the information collecting function is implemented by a computer program distributed to the second control device (Claim 14 recites “a machine readable medium including instructions”, these machine readable instructions are interpreted as including a program to collect the information) (Paragraph [0023], “The error status notification unit 204 may further relay the error status to the control system 108, 108A-N of one or more of the vehicles 104 and/or 106A-N. The transceiver unit 206 allows the corroborative diagnostic controller 102 to send and receive data from the various components of the corroborative diagnostic system 100.”, here the system is equipped to both vehicles and the information collected regarding errors in the second vehicle is relayed to other vehicles).

Regarding claim 6, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 3, Brillhart further teaches
wherein information based on an analysis result of the second information is provided to the second vehicle in a predetermined case (Paragraph [0023], "The error status notification unit 204 may assign an error status to a particular vehicle subsystem based on the analysis performed by the analyzer unit 202. The error status notification unit 204 may further relay the error status to the control system 108, 108A-N of one or more of the vehicles 104 and/or 106A-N.", here the system is arriving at a result in the form of an error status and providing that to other vehicles). 

Regarding claim 8, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 6, however Brillhart does not explicitly teach wherein the information based on the analysis result of the second information contains a cause of an event indicated by the first information in the first vehicle. 
Yamada further teaches wherein the information based on the analysis result of the second information contains a cause of an event indicated by the first information in the first vehicle (Paragraph [0056], "For a chip in which the estimated degree of the failure actualization risk is equal to or larger than a predetermined threshold value, the ID information of the semiconductor device 50 related to the chip is listed together with the degree of risk by assuming as containing the failure actualization risk. Then, this is broadcasted to all the automobiles 5 by the input/output unit 201 via the network 6 (S34).", here the system is sharing the ID information of the failure along with a cause in the form of a failure actualization risk to other vehicles, this failure actualization risk is directly related to the initial cause of the failure and how likely that cause is to effect other similar vehicles). 
Brillhart and Yamada are analogous art as they are both generally related to failure analysis of systems in automotive applications.
“Thereafter, for the identified cause, the semiconductor manufacturer narrows down the target range of products assumed to contain a failure actualization risk of the same type on the basis of manufacturing history information and the like of the failed product, and already-manufactured products are enclosed within the target range to stop flowing out to the market.”).

Regarding claim 9, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 2, Brillhart further teaches 
wherein the first information is information representing occurrence of a failure in the first vehicle (Paragraph [0021], "When the control system 108 of the vehicle 104 detects a fault indicator in a particular vehicle subsystem, the additional vehicles 106A-N (located proximate the vehicle 104) may also detect fault indicators and/or conditions in their corresponding vehicle subsystems.", here the system has first piece of information in the form of a fault indicator in a first vehicle)
and the second information is information regarding a cause of the failure (Paragraph [0022], "The corroborative diagnostic controller 102 receives information regarding the fault indicator experienced by the vehicle 104 and the condition(s) experienced by the additional vehicles 106A-N. The corroborative diagnostic controller 102 compares the fault indicator to the condition(s) in order to determine an error status of the fault indicator. If the condition(s) experienced by the vehicles 106A-N is substantially similar to the fault indicator, the fault indicator may be a result of an external environmental condition experienced by the vehicles 104 and 106A-N.", and here the system is using conditions/second information from other second vehicles to determine the cause/error status of the fault/failure).

Regarding claim 10, the combination of Brillhart and Yamada teaches the system as discussed above in claim 1, however Brillhart does not explicitly teach wherein information regarding a functional configuration of the first vehicle and information regarding a functional configuration of the second vehicle are obtained from at least one of a computer system of a vehicle vendor, a computer system of a vehicle supplier, and a computer system of an OEM manufacturer who manufactures a vehicle in the name of the supplier.
Yamada further teaches wherein information regarding a functional configuration of the first vehicle and information regarding a functional configuration of the second vehicle are obtained from at least one of a computer system of a vehicle vendor, a computer system of a vehicle supplier, and a computer system of an OEM manufacturer who manufactures a vehicle in the name of the supplier (Paragraph [0054], "When the ID information is received from the broken automobile 5a by the input/output unit 201 in the semiconductor product quality management server 20 (S31), the failure handling processing unit 202 extracts the corresponding manufacturing history information from the semiconductor manufacturing history information DB 22 using the ID as a key (S32). Then, on the basis of the obtained manufacturing history information and the manufacturing history information related to other manufactured products recorded in the semiconductor manufacturing history information DB 22, products having the failure actualization risk of the same type are analyzed (S33)”, here the system is collecting configuration information from the semiconductor manufacturer).

Regarding claim 11, Brillhart teaches
a vehicle information management method for choosing a second vehicle corresponding to a first vehicle using a computer (Paragraph [0003], "The method may comprise receiving an indication of a condition experienced by a second vehicle subsystem of a second vehicle located proximate to the first vehicle.", here the system is choosing a second vehicle that is proximate to a first vehicle)
providing a first vehicle (Figure 1, item 104) (Paragraph [0015], “For exemplary purposes, FIG. 1 shows a first vehicle 104 and a plurality of additional vehicles 106A-N.”)
providing a second vehicle (Figure 1, item 106A-N) (Paragraph [0015], “For exemplary purposes, FIG. 1 shows a first vehicle 104 and a plurality of additional vehicles 106A-N.”)
providing a first control device that is associated with the first vehicle (Figure 1, item 102) (Paragraph [0015], “Each of the vehicles 104 and 106A-N may include the corroborative diagnostic controller 102.”)
and providing a second control device that is associated with the second vehicle (Figure 1, item 102) (Paragraph [0015], “Each of the vehicles 104 and 106A-N may include the corroborative diagnostic controller 102.”)
from multiple candidates, as the second vehicle, a vehicle having a use environment corresponding to that of the first vehicle from the selected candidates of the second vehicles (Fig 3) (Paragraph [0012], "The corroborative diagnostic controller compares the fault indicator with one or more conditions experienced by one or more additional vehicles located within a geographic region."¸ here the system is looking at a plurality of vehicles in the geographic region/use environment and comparing the fault with one or more selected vehicles in the same use area).
and cause the device of the second vehicle to execute an information collecting function that is configured to select second information corresponding to the first information regarding the first vehicle from the second vehicle (Paragraph [0015], "For exemplary purposes, FIG. 1 shows a first vehicle 104 and a plurality of additional vehicles 106A-N. Each of the vehicles 104 and 106A-N may include the corroborative diagnostic controller 102.") (Paragraph [0023], “The error status notification unit 204 may further relay the error status to the control system 108, 108A-N of one or more of the vehicles 104 and/or 106A-N. The transceiver unit 206 allows the corroborative diagnostic controller 102 to send and receive data from the various components of the corroborative diagnostic system 100.”, here the system is equipped to both vehicles and the information collected regarding errors in the second vehicle is relayed to other vehicles) (Paragraph [0020], "The control system 108 detects fault indicators as they occur in each of the vehicle subsystems based on the information sent from the sensors 116. … However, the fault indicator can be a product of the environment in which the vehicle 104 is operating, and not a true vehicle subsystem failure. Therefore, the corroborative diagnostic controller 102 compares the fault indicator detected by the vehicle 104 with data (e.g., fault indicators, sensor data, etc.) from one or more additional vehicles 106A-N located proximate the vehicle 104.", here the system is selecting information from second vehicles to compare to fault information from a first vehicle). 
However Brillhart does not explicitly teach selecting a vehicle with a functional configuration corresponding to that of the first vehicle.
Yamada teaches a system for semiconductor failure analysis specifically in automobile applications where
wherein at least one of the first control device and the second control device is configured to selecting a vehicle having a functional configuration corresponding to that of the first vehicle as a candidate of the second vehicle (Paragraph [0053], "With the detection as a trigger, the vehicle information processing device 500 reads the information of the ID of the semiconductor device 50”, here the system identifying the ID/configuration of the first vehicle) (Paragraph [0054], "When the ID information is received from the broken automobile 5a … the failure handling processing unit 202 extracts the corresponding manufacturing history information from the semiconductor manufacturing history information DB 22 using the ID as a key (S32). Then, on the basis of the obtained manufacturing history information and the manufacturing history information related to other manufactured products recorded in the semiconductor manufacturing history information DB 22, products having the failure actualization risk of the same type are analyzed (S33).", and then using that ID/configuration of the first vehicle to match to other products that are in other/second vehicles).
Brillhart and Yamada are analogous art as they are both generally related to failure analysis of systems in automotive applications.
“Thereafter, for the identified cause, the semiconductor manufacturer narrows down the target range of products assumed to contain a failure actualization risk of the same type on the basis of manufacturing history information and the like of the failed product, and already-manufactured products are enclosed within the target range to stop flowing out to the market.”).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brillhart (US-20100057290) in view of Yamada (US-20180068320) and further in view of Gaither (US- 20190108548).

Regarding claim 5, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 3, however neither Brillhart nor Yamada explicitly teach wherein the information collecting function is interrupted in a predetermined case. 
Gaither teaches a system capable of verifying whether to allow vehicle to vehicle (V2V) communication with an external vehicle by comparing first information of an external vehicle and second information of at least one vehicle including the information collecting function is interrupted in a predetermined case (Paragraph [0049], “In some embodiments, V2I communications can be leveraged to obtain such information. Moreover, in some embodiments, vehicle-to-vehicle (V2V) communications can be used to exchange information regarding vehicle operating characteristics, e.g., in accordance with a group scenario. For example, a group of vehicles may opt out of personalized information or may share, or a group of occupants in various vehicles may share operating conditions so that a roadside unit considers the vehicles to be a group of vehicles to be presented with the same personalized information.”, here the system is using a predetermined case in the form of a user opting out in order to allow or disallow communication/data collection).
Brillhart and Gaither are analogous art as they are both generally related to collecting and comparing information from a plurality of vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include wherein the information collecting function is interrupted in a predetermined case of Yu in the system for selecting a second vehicle of Brillhart in order to protect the privacy of vehicle occupants by allowing them to opt out (Gaither, Paragraph [0055], “At operation 310, it is determined whether or not a vehicle/vehicle occupant(s) wishes to opt out of personalized information presentations. As described above, an occupant may, for privacy reasons, wish not to receive personalized information. In some embodiments, parents/vehicle owners, such as taxi cab owners may wish to prevent a teenage driver/working taxi cab driver from receiving personalized information that may ultimately distract them from driving. Vehicles that are associated with drivers having poor driving records may result in a road sign, such as billboard being blacked out.”).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brillhart (US-20100057290) in view of Yamada (US-20180068320) and further in view of Dahlgren (US-20050065711).

Regarding claim 7, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 2, however neither Brillhart nor Yamada explicitly teach wherein the second information is collected from the second vehicle when the number of vehicles each selected as the second vehicle reaches a predetermined threshold. 
Dahlgren teaches an on-board intelligent vehicle system includes a sensor assembly to collect data and a processor to process the data to determine the occurrence of at least one event where wherein the second information is collected from the second vehicle when the number of vehicles each selected as the second vehicle reaches a predetermined threshold (Paragraph [0032], “Referring now to the drawings and particularly to FIGS. 1 and 2, there is shown first in FIG. 1 a wide-scale global view of a system 8 integrating a multi-vehicle population having a plurality of individual vehicle environments 10“) (Figure 1 in particular shows a plurality of vehicle environments) (Paragraph [0040], "For example, the event information may be transmitted automatically in real-time as the event is detected; periodically at set intervals of time; under specified conditions such as when the queue or backlog of events reaches a certain number; randomly at the discretion of the driver; or in response to polling or other request issued by central facility 12.", here each of the vehicles in the population is experiencing traffic events and the system is only collecting information from the plurality of vehicles when the number of event occurrences reaches a certain number/threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include wherein the second information is collected from the second vehicle when the number of vehicles each selected as the second vehicle reaches a predetermined threshold of Dahlgren in the system for selecting a second vehicle of Brillhart in order to improve the reliability of the system by only collecting information that can offer a statistical significance by having a suitable sample size (Dahlgren, Paragraph [0005], “There are no current methodologies that are effective in dynamically monitoring roadway assets, roadway conditions, and traffic utilization in a manner that produces meaningful and reliable information”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662              

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662